Citation Nr: 0004230	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  93-12 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased initial rating for residuals 
of a left ankle sprain, currently rated as noncompensable.  

2.  Entitlement to an increased initial rating for gouty 
arthritis, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1982 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection for 
residuals of a left ankle sprain, with a noncompensable 
rating, and gouty arthritis, with a 10 percent disability 
rating.  The veteran filed a notice of disagreement regarding 
these rating amounts, and this appeal was initiated.  

The veteran's appeal was presented to the Board in June 1995, 
November 1996, and April 1998.  Each time his claim was 
remanded for additional development.  

In the course of the veteran's appeal, an increased initial 
rating, to 20 percent, for his service connected gouty 
arthritis was awarded him in March 1996.  However, because 
there has been no clearly expressed intent on the part of the 
veteran to limit his appeal to entitlement to a specified 
disability rating, and this grant does not constitute an 
award of the highest available disability rating, the VA is 
required to consider entitlement to all available ratings for 
that disability.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999) [citing AB v. Brown, 6 Vet. App. 35, 38 (1993)].  
Accordingly, this issue remains in appellate status.  


FINDINGS OF FACT

1.  The veteran's service connected residuals of a left ankle 
sprain result in minimal to no limitation of motion of the 
left ankle.  

2.  The veteran's gouty arthritis is characterized by 
intermittent pain and swelling of the left elbow, the left 
ankle, and the right foot.  

3.  The veteran has no definite impairment of health, 
objectively supported by examination findings, secondary to 
gout, or exacerbations of gout, incapacitating in nature, 
occurring three or more times a year.  


CONCLUSIONS OF LAW

1.  A compensable initial rating for the veteran's service 
connected residuals of a left ankle sprain is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5270-5274 (1999).  

2.  An increased initial rating, in excess of 20 percent, for 
the veteran's service connected gouty arthritis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.71a, 
Diagnostic Codes 5000-5025 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to the veteran's service medical records, the 
veteran stepped in a hole in the ground while running in 
March 1987, and twisted his left ankle.  An X-ray examination 
of the left ankle demonstrated the bones and tissue to be 
within normal limits, and a left ankle sprain was diagnosed.  
Light duty was assigned.  Gout was first suspected during the 
mid-1980's, when he stubbed his right toe and experienced 
prolonged swelling and pain of the toe thereafter.  He was 
evaluated on several occasions, including July 1989.  At that 
time, he gave a history of 3-4 episodes of gout per year, 
lasting 5-7 days each.  Medical evaluation confirmed the 
presence of gout, and medication was prescribed.  Gout was 
again noted on the veteran's April 1992 service separation 
examination.  His symptoms included "mild discomfort" of 
the right great toe and left ankle, and his use of medication 
for the gout was noted.  

The veteran's service personnel records indicate that he 
served in the Southwest Asia theater of operations during the 
Persian Gulf War.  

In September 1992, the veteran filed a claim for service 
connection for several disabilities, including gout and a 
disability of the left ankle.  An October 1992 VA medical 
examination was afforded him.  He reported persistent pain in 
the right foot, increasing with use and cold weather, due to 
gout.  He also stated his left ankle aches a lot, likewise 
secondary to gout.  He currently takes medication for the 
gout.  Objectively, the veteran's left ankle had full range 
of motion, with no evidence of redness or tenderness.  X-rays 
of the left ankle revealed no significant arthritic change, 
fracture, or dislocation.  The ankle was described as 
radiographically normal.  Gouty arthritis, treated, was 
diagnosed.  

In a February 1993 rating decision, the veteran was awarded 
service connection for gouty arthritis of the right great 
toe, with bunionectomy, and residuals of a left ankle sprain.  
A 10 percent initial rating was assigned for gout, and the 
residuals of a left ankle sprain was given a noncompensable 
initial rating.  In March 1993, the veteran filed a notice of 
disagreement regarding these initial ratings, commencing this 
appeal.  

The veteran's appeal was first presented to the Board in June 
1995, at which time it was remanded for additional 
development.  

In response to the Board's directives, the veteran was 
afforded a new VA medical examination of his joints in 
December 1995.  At the time of the examination, he was not 
experiencing an acute episode of gout, but he described these 
episodes as characterized by severe pain and swelling, 
usually of the feet.  He has been on various anti-gout 
medications for several years.  His joints were without 
edema, clubbing, tenderness, or cyanosis.  No limitation of 
motion of any joint was observed.  According to the examiner, 
although the evidence supported a history of gouty arthritis, 
"no evidence of longstanding degenerative arthritis 
resulting from recurrent attacks of gout" was seen.  X-rays 
of the left ankle revealed normal bone mineralization, with 
no signs of fracture, dislocation, or subluxation.  No 
effusion or soft tissue swelling was seen.  Mild degenerative 
changes at the medial malleolus were observed, but no soft 
tissue swelling, erosions, or tophi were noted to suggest 
gouty arthritis.  The examiner recommended continuing 
medication, and outpatient follow-up care.  

The RO considered this evidence, and in a March 1996 rating 
decision, awarded the veteran an increased initial rating, to 
20 percent, for his service connected gouty arthritis.  The 
prior denial of a compensable initial rating for the 
residuals of a left ankle sprain was maintained.  

The RO also obtained the veteran's VA clinical records.  He 
has received medical treatment from the VA for several 
disabilities, including his left ankle sprain residuals and 
gout.  A December 1995 outpatient clinical note documents the 
veteran's reported pain of the right foot, left ankle, and 
left elbow, with the last reported episode of gout taking 
place two months prior.  His medication was continued, and 
additional follow-up care was recommended.  

The veteran has also sought private medical care for various 
disabilities, including bilateral ankle pain and gout, since 
his separation from service.  He sought private treatment of 
bilateral ankle pain, secondary to gout, in September 1997.  
He had minimal swelling but reported increased tenderness of 
the ankle joints.  Medication was prescribed.  He again 
reported left ankle pain in July 1998.  He had motion of the 
joint, with slight diffuse swelling present.  Medication was 
prescribed.  

The veteran's appeal was returned to the Board in November 
1996, at which time it was again remanded for additional 
development.  

Another VA medical examination was scheduled for the veteran 
in March 1997; however, he failed to report for examination, 
as he became confused regarding the date of the appointment.  
Another VA examination was scheduled for April 1997, and he 
presented himself in a timely fashion.  He continues to take 
medication for his gout, and reported acute episodes 2-3 
times per month.  At the time of examination, he was in no 
acute distress.  His range of motion of the left ankle was 
30º dorsiflexion, 50º plantar flexion, 45º inversion, and 20º 
eversion; the examiner described these ranges as "normal."  
The veteran had sufficient strength of the lower extremities 
to stand on his toes.  He stated that during his acute 
episodes of gout, the pain prohibits placing much weight on 
joint(s) involved, at least until he takes his medication, 
which relieves the pain.  X-rays were afforded the veteran, 
and no evidence of fracture, subluxation, or dislocation was 
seen.  Soft tissue swelling was also not observed.  The left 
ankle joint had minimal productive changes, essentially 
unchanged from the X-ray of December 1995.  The final 
diagnosis was gouty arthritis of the left ankle, with no 
limitation of motion.  

The veteran underwent a private orthopedic examination of the 
upper extremities in September 1997.  He reported multiple 
joint pain and numbness, with increasing severity, in the 
upper extremities.  EMG and nerve conduction testing results 
appeared normal, his sed rate, antinuclear factor, and 
rheumatoid factors were all negative.  The examiner was 
unable to diagnosis "anything significant," and suggested 
the veteran might have the same undiagnosed disability found 
in other veterans who served in Southwest Asia during the 
Persian Gulf War.  

The RO considered this additional medical evidence and 
declined to award the veteran an increased initial rating for 
either his residuals of a left ankle sprain or his gouty 
arthritis.  His appeal was returned to the Board in April 
1998.  It was again remanded to the RO for additional 
development.  

In August 1998, the veteran was afforded a private medical 
examination at the request of the VA.  He reported acute 
episodes 2-3 times per month, for which he takes medication.  
These episodes involve pain of the lower extremities, 
especially the ankle joints.  Range of motion testing 
revealed 15º dorsiflexion of both ankles.  The right ankle 
displayed 50º plantar flexion, and the left ankle, 45º 
plantar flexion.  The left ankle displayed minimal swelling 
when compared to the right, and no joint heat or redness was 
seen.  The left ankle also had "minimal" limitation of 
inversion and eversion motion, but was stable in all 
directions.  X-rays of the left ankle showed very minimal 
narrowing of the joint space and a very slight radial density 
which could represent a uric acid deposit.  Overall, the 
examiner noted that the majority of the veteran's complaints 
were subjective in nature and were not documented in the 
record.  

The same medical doctor who examined the veteran in August 
1998 added a May 1999 addendum to the record in response to 
the RO's inquiries.  He again repeated the veteran's 
contention that he has 2-3 acute episodes of gout per month, 
and these attacks are "occasionally severe and occasionally 
incapacitating in nature."  However, the examiner was unable 
to verify their severity.  The veteran otherwise displayed 
"no significant impairment of [his] general health from 
gouty arthritis," and had no weight loss or anemia from this 
disability.  

The RO considered this additional medical evidence, and 
continued the veteran's prior ratings for his service 
connected gouty arthritis and residuals of a left ankle 
sprain.  The appeal was then returned to the Board.  

Analysis

The veteran's claims for increased initial ratings for his 
service-connected gouty arthritis and residuals of a left 
ankle sprain are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  The U. S. Court of Appeals for 
Veterans Claims (Court) has held that if a veteran claims 
that a service connected disability has become worse, then 
the claim is well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  When the assignment of initial 
ratings is under consideration, the level of disability in 
all periods since the effective date of the grant of service 
connection must be taken into account.  Fenderson v. West, 12 
Vet. App. 119 (1998).

When assessing the degree of impairment resulting from a 
service connected disability, the "use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation . . . [is] to 
be avoided."  38 C.F.R. § 4.14 (1999).  In the present case, 
the veteran has reported joint pain and swelling in multiple 
locations.  According to the medical record, he may have an 
unknown disability commonly found among veterans who served 
in Southwest Asia during the Persian Gulf War, as did this 
veteran.  He has recently been awarded a separate grant of 
service connection for an unknown disability resulting in 
bilateral wrist pain.  In considering the veteran's current 
claims, the Board's jurisdiction is limited to only those 
issues properly developed on appeal, and impairment resulting 
from other disabilities not currently before the Board must 
be separated from the issues in appellate status.  
Admittedly, this is an extremely difficult task, but in all 
cases where a reasonable doubt arises as to the appropriate 
degree of disability to be assigned, such doubt shall be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (1999).  

I. Increased initial rating - Residuals of a left ankle 
sprain

The veteran seeks a compensable initial rating for his 
residuals of a left ankle sprain.  

Regarding increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain, pain on 
use, weakened movement, incoordination, or excessive 
fatigability.  These directives must be considered in 
evaluating the veteran's left ankle disability.  

Currently, the veteran's left ankle disability is rated as 
noncompensable under Diagnostic Code 5271, for limitation of 
motion of the ankle joint.  Under this diagnostic code, a 10 
percent disability rating is assigned for moderate limitation 
of motion, and a 20 percent rating is assigned for marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (1999).  While Diagnostic Code 5271 does not provide for 
a noncompensable rating, such a rating may nonetheless be 
assigned where the requirements for a compensable rating are 
not met.  38 C.F.R. § 4.35 (1999).  In evaluating the 
veteran's service connected residuals of a left ankle sprain, 
only those manifestations directly attributable to his 
service connected disability will be considered.  See 
38 C.F.R. § 4.14 (1999).  

For the reasons to be noted below, a compensable initial 
rating is not warranted for the veteran's residuals of a left 
ankle sprain.  

Service medical records confirm that the veteran first 
sprained his left ankle in March 1987, and was placed on 
light duty.  Additional follow-up care was not noted in the 
record; nevertheless, the veteran was physically qualified to 
remain in service until 1992, when voluntarily separated from 
service.  

Subsequent to service, the veteran was first examined by the 
VA in October 1992, at which time X-rays of the left ankle 
revealed no significant arthritic change, fracture, or 
dislocation.  While some pain was reported, this pain was 
attributed to his gout.  His left ankle had full range of 
motion, and displayed no redness or tenderness.  When 
examined again in December 1995, his left ankle joint again 
displayed no limitation of motion, and X-rays were negative 
for abnormality.  Mild degenerative changes at the medial 
malleolus were observed, but no impairment secondary thereto 
was noted.  Range of motion was again within normal limits 
upon VA examination in April 1997, and in August 1998, his 
limitation of motion of the left ankle was characterized as 
"minimal."  

Overall, the totality of the evidence does not support a 
compensable initial rating for the veteran's service 
connected residuals of a left ankle sprain.  No residuals 
were noted after his recovery from the initial injury, and he 
was able to serve an additional 5 years of service.  Post-
service, his range of motion of the left ankle has either 
been full, or minimally impaired.  While some pain of the 
left ankle has been reported, this manifestation is 
attributed to his gout, for which a separate grant of service 
connection has been afforded him.  

Diagnostic Codes 5270-5274 are all used to rate disabilities 
of the ankle, and must be considered in the evaluation of the 
veteran's claim.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 
5270-5274 (1999).  However, the medical evidence does not 
reflect any ankylosis or malunion of the joint which would 
warrant an analogous rating for the veteran's left ankle 
disability.  

Regarding the DeLuca Court's directives, the medical evidence 
of record does not reflect any additional limitation of 
motion due to such factors as pain, pain with use, weakened 
movement, incoordination, or excessive fatigability, and such 
has not been demonstrated by the veteran.  Therefore, a 
compensable initial rating based on the Court's 
pronouncements in DeLuca is not warranted at this time.  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since the veteran filed 
his claim for service connection has the service connected 
disability been more disabling than as currently rated.  The 
veteran's residuals of a left ankle sprain have presented a 
degree of impairment equal to a noncompensable rating since 
the effective date of the claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left ankle disability has itself 
required no periods of hospitalization since his service 
separation, and is not shown by the evidence to present 
marked interference with employment in and of itself.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted at this time.  
The veteran has not otherwise submitted evidence tending to 
show that his service-connected left ankle disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

In conclusion, the evidence does not support a compensable 
initial rating for the veteran's residuals of a left ankle 
sprain.  

II. Increased initial rating - Gouty arthritis

The veteran seeks an increased initial rating for his gouty 
arthritis, currently rated as 20 percent disabling.  Gout is 
rated under Diagnostic Code 5017, which in turn refers to 
Diagnostic Code 5002, for rheumatoid arthritis.  Gout as an 
active process with one or two exacerbations a year in a 
well-established diagnosis will be rated as 20 percent 
disabling.  Symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring 3 or more 
times a year warrants a 40 percent rating.  For chronic 
residuals of gout such as limitation of motion or ankylosis, 
favorable or unfavorable, such impairment will be rated under 
the appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5002.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  However, the ratings for the 
active process will not be combined with the residual ratings 
for limitation of motion or ankylosis; instead, the higher 
evaluation will be assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5017-5002 (1999).  

For the reasons to be noted below, an increased initial 
rating, in excess of 20 percent, is not warranted for the 
veteran's service connected gouty arthritis.  

As an initial matter, based on the medical evidence of 
record, it is more advantageous to the veteran for his gouty 
arthritis to be rated as an active process.  While gout has 
been diagnosed in the left ankle, left elbow, and right foot 
on various occasions, the degree of disability is not 
sufficiently severe as to warrant a disability rating for any 
of these joints in excess of the current 20 percent rating.  
Limitation of motion for the left ankle, right foot, and left 
elbow has been minimal or non-existent due to gouty 
arthritis, and thus, the evaluation of gout as an active 
process would result in a higher evaluation for the veteran.  
The criteria of Diagnostic Code 5002 otherwise prohibits the 
combination of ratings for the active process with ratings 
for chronic residuals.  38 C.F.R. § 4.71a, Diagnostic Code 
5002, Note (1999).  

Nevertheless, the medical evidence of record is against an 
increased initial rating for the veteran's gouty arthritis.  
Neither symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings nor incapacitating exacerbations occurring 3 or more 
times a year have been demonstrated.  While the veteran has 
reported up to 2-3 acute episodes of gout per month, these 
episodes respond to medication and are not shown by the 
record to be incapacitating, as is required by the code.  
Likewise, the record does not reflect definite impairment of 
the veteran's health objectively supported by examination 
findings.  

The veteran's service medical records reflect that his gout 
was first diagnosed sometime in the mid-1980's; however, he 
was allowed to remain in service thereafter, did not separate 
from service until 1992.  Thus, while he may have had 
episodic gout while in service, the evidence suggests these 
attacks responded to medication and were not incapacitating.  
After service, he underwent an October 1992 VA medical 
examination, at which time he reported left ankle and right 
foot pain secondary to gout, for which he took medication.  
Objectively, he had full range of motion of the left ankle, 
and X-rays revealed no significant arthritic changes.  No 
incapacitating episodes of gout were noted, and no 
impairments of the veteran's general health secondary to gout 
were recorded.  He was afforded a second VA medical 
examination for gout in December 1995, and he was again 
without incapacitating exacerbations of gout.  His joints 
were without edema, clubbing, tenderness, or cyanosis, and no 
limitation of motion of any joint was observed.  Although the 
evidence supported a history of gouty arthritis, "no 
evidence of longstanding degenerative arthritis resulting 
from recurrent attacks of gout" was seen.  Likewise, no 
other definite impairments to the veteran's health secondary 
to gout were recorded.  Additional examinations were afforded 
the veteran in April 1997 and August 1998, and on neither 
occasion was he observed to be having an incapacitating 
episode of gout.  According to the April 1997 examination 
report, he cannot place weight on his feet and ankles during 
an initial episode of gout, but his medication alleviates 
this pain.  In August 1998, his left ankle displayed 
"minimal" limitation of motion and slight swelling, but no 
other impairment was noted.  While the veteran did report 
that his episodes of gout are "occasionally 
incapacitating," no such observations have been recorded in 
the medical record.  Overall, the examiner found "no 
significant impairment of [the veteran's] general health from 
gouty arthritis," and likewise no weight loss or anemia from 
this disability.  

The totality of the medical record does not demonstrate 
either symptom combinations productive of definite impairment 
of health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year, as would warrant an increased initial rating, in excess 
of 20 percent, for the veteran's gout.  

The veteran's service connected disability has also been 
evaluated in light of other, potentially analogous, rating 
criteria.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5000-
5025 (1999).  However, the medical evidence of record does 
not suggest that any other diagnostic code for acute, sub-
acute, or chronic disease of the musculoskeletal system more 
closely resemble the facts in the present case, or might 
afford the veteran an increased initial rating in excess of 
20 percent for his service connected gouty arthritis.  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since the veteran filed 
his claim for service connection has the service connected 
disability been more disabling than as currently rated.  The 
veteran's gouty arthritis has presented a degree of 
impairment equal to a 20 percent disability rating since the 
effective date of the claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's gouty arthritis has itself required 
no periods of hospitalization since his service separation, 
and is not shown by the evidence to present marked 
interference with employment in and of itself.  Therefore, 
the assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b) is not warranted at this time.  The veteran 
has not otherwise submitted evidence tending to show that his 
service-connected gouty arthritis is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an increased initial rating, in 
excess of 20 percent, for his service connected gouty 
arthritis.  Neither symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings nor incapacitating exacerbations 
occurring 3 or more times a year, as would warrant an 
increased initial rating.  For this reason, the claim is 
denied.  



ORDER

1.  A compensable initial rating for the veteran's service 
connected residuals of a left ankle sprain is denied.  

2.  An increased initial rating, in excess of 20 percent, for 
the veteran's service connected gouty arthritis is denied.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

